        Case 2:20-cv-00785-WHA-CSC Document 16 Filed 06/11/21 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

QUANTEZ KIRKLAND,                              )
AIS #216619,                                   )
                                               )
           Plaintiff,                          )
                                               )
   v.                                          )      CIVIL ACTION NO. 2:20-CV-785-WHA
                                               )
WARDEN HEADLEY,                                )
                                               )
           Defendant.                          )

                                           ORDER

         On May 10, 2021, the Magistrate Judge entered a Recommendation (Doc. #15)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to comply with

an order of this court;

        3. Other than the filing fee assessed to Plaintiff in this case, no costs are taxed.

        A separate Final Judgment will be entered.

        DONE this 11th day of June, 2021.



                                     /s/ W. Harold Albritton
                                     SENIORUNITED STATES DISTRICT JUDGE
